Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 1 of 8

TORGER OAAS
ATTORNEY AT LAW

618 West Main; Suite 201
Post Office Box 76
Lewistown, Montana 59457
(406) 538-2338
oaaslaw@midrivers.com
Attorney for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

 

 

GREAT FALLS DIVISION _
DIANE RECTOR as __ personal CV-
representative of the estate of
Lisa Mae Arndt,
COMPLAINT
Plaintiff, AND
JURY DEMAND
VS.
IDEAL OPTION PLLC,
Defendant.

Federal Jurisdiction

l. Federal Jurisdiction is based on diversity of citizenship and
amount in controversy.

2. Plaintiff is a citizen of the State of Montana. Defendant is a

citizen of the State of Washington. The amount in controversy exceeds

$75,000.00
Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 2 of 8

Venue

3, Plaintiff resides in Fergus County which is located in the Great
Falls division of the U.S. District Courts of Montana.

Cause of Death

4. On May 20", 2019, Lisa Mae Arndt (Lisa Arndt) was discovered
unresponsive on a couch at her residence in Lewistown, Montana. An
autopsy was performed by the Forensic Science Division of the Department
of Justice, State of Montana. The cause of death was determined to be
Buprenorphine intoxication. The manner of death was undetermined.

5, Plaintiff alleges Lisa Arndt died of an accidental overdose of
suboxone which was prescribed for Lisa Arndt by the Ideal Option PLLC
clinic in Great Falls, Montana.

Buprenorphine / Suboxone

6. Buprenorphine is a controlled substance. It is classified by the
FDA as an opiate. Buprenorphine is used as a medication to treat opioid use
disorder (OUD) and has been approved by the FDA.

One of several buprenorphine products approved by the FDA for
treatment of OUD is suboxone. Suboxone is part buprenorphine and part

naloxone. Suboxone is considered to be effective in the treatment of OUD
Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 3 of 8

because it decreases symptoms of withdrawal and helps prevent opioid
misuse. It is self-administered sublingually under the tongue or in the cheek.
Suboxone Providers

7. The Drug Addiction Treatment Act of 2000 (DATA 2000)
permits physicians who obtain a DEA waiver to prescribe Suboxone in a
clinic setting. The Substance Use Disorder Prevention that Promotes Opioid
Recovery and Treatment for Patients and Communities or Support for
Patients and Communities Act of 2018 (Support Act) extended the privilege
of prescribing suboxone in office-based settings to other practitioners
including Nurse Practitioners (NPs), Physician Assistants (PAs), Clinical
Nurse Specialists (CNSs), Certified Registered Nurse Anesthetists (CRNAs)
and Certified Nurse-Midwifes (CNMs).

8. These federal laws allow Defendant to provide suboxone to
patients in an office-based setting by qualifying providers at its 65+ clinics
located in the Northwest including its clinic in Great Falls located at 1601 2"4
Ave. N., Suite 300W, Great Falls, Montana 59401.

Pseudotumor Cerebri aka Idiopathic Intracornial Hypertension (IIH)

9. In approximately 2015, Lisa Arndt was diagnosed with

pseudotumor cerebri aka IIH. This condition causes severe headache pain.

She was also diagnosed with migraine headaches in her teens. Treatment for

-3-
Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 4 of 8

these conditions included prescription opioids. Plaintiff eventually became
addicted to prescription opioids.

10. Because of her addiction and then street use of opioids, her
primary caregiver stopped providing her with prescription opioids in February
2017.

11. Lisa Arndt continued to receive treatment for her IIH and
migraine headaches in the Emergency Room of Central Montana Medical
Center; this treatment included receiving prescription opioids. This treatment
lasted into November of 2017.

12. In 2017 and 2018, Lisa Arndt began to take Kratom as a
prescription opioid substitute for headache pain relief. Eventually, Lisa Arndt
became addicted to Kratom. She was still obtaining opioids on the street.

13. Lisa Arndt wanted to end her addiction to opioids and Kratom.
To do so, she became a patient of Defendant at its clinic in Great Falls,
Montana.

Treatment at Ideal Option PLLC (The Clinic) in Great Falls, Montana

14. Lisa Arndt became a patient at Defendant’s clinic on March 21,
2019. After her initial appointment, she had further appointments on April 4,

2019, April 10, 2019, April 17, 2019, April 24, 2019, and the last
Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 5 of 8

appointment before her death was May 8, 2019. An appointment had been
scheduled for May 21, 2019, the day following her death.

15. Lisa Arndt was diagnosed at Defendant’s clinic on 03/21/2019 as
suffering from a severe opioid use disorder. On 03/21/2019, Lisa Arndt
disclosed her diagnoses of pseudotumor cerebri and her history of migraine
headaches to the health care provider at Ideal Option and all the medications
she was using.

16. Over the course of her appointments at Defendant’s clinic, she
was treated by PA Beth Cohen, NP Rhonda Woodside, NP Stephanie
Christman, and NP Jacylyn Kassen.

17. Lisa Arndt’s main health care provider at Defendant’s clinic was
NP Rhonda Woodside.

18. All above named health care providers were employees of
Defendant between 03/21/2019 and June 1*, 2019.

19. Lisa Arndt was a patient with an extremely high risk of suboxone
overdose because of:

1. her history of migraine headaches;
2. her diagnosis of ITH;

3. her polysubstance abuse.
Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 6 of 8

May 20", 2019

19. On May 19, 2019, Lisa Arndt told her mother she had a severe
headache. Her mother, Diane Rector came to her daughter’s house and made
her lunch. Diane Rector checked on Lisa Arndt that day at around 4:00pm
and Lisa Arndt was still having a severe headache. Diane Rector texted her
daughter around 9:00pm and her daughter again replied that she was still
having a severe headache.

On May 20" at approximately 10:00am, Lisa Arndt was found
unresponsive at her house, on a couch, by a neighbor.

On May 9, 2019, Lisa Arndt was prescribed 23 individual doses of
suboxone. An investigation by Fergus County Sheriff Office on May 20,
2019 determined that this prescription container was empty. The autopsy
performed on Lisa Arndt revealed that she had 7.8 ng/ml of buprenorphine
and 24 ng/ml of norbuprenorphine in her blood at the time of her death.
These levels are considered to be strong evidence of a suboxone overdose.

20. Plaintiff alleges that Defendant, through the actions of its
employees, was negligent in providing suboxone treatment to Lisa Arndt

based upon the circumstances listed in paragraph 19.
Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 7 of 8

21.

Plaintiff further alleges that providing increasing amounts of
suboxone to Lisa Arndt was a contributing cause of her death on
May 20, 2019.

Plaintiff further alleges that Defendant was negligent for failing
to warn Lisa Arndt of the dangers of suboxone overdose.

Plaintiff further alleges that Defendant was negligent by failing
to coordinate its suboxone treatment with Lisa Arndt’s primary
health care provider.

Plaintiff alleges Defendant was negligent by failing to follow
their own prescribing policies.

Plaintiff alleges Defendant was negligent in failing to modify
Lisa Arndt’s treatment plan in light of the result of her urine test
results.

Plaintiff alleges Defendant was negligent for failing to refer
Lisa Arndt to a more structured and supervised suboxone
treatment program, including an OTP program.

Plaintiff alleges these acts of negligence contributed to the
death of Lisa Arndt.

Lisa Arndt is survived by two sons; Talon Michael Arndt and

Aden Brandon Arndt. She is also survived by her parents Dave Sanders and

-7]-
Case 4:21-cv-00002-BMM-JTJ Document1 Filed 01/07/21 Page 8 of 8

Diane Rector, the Plaintiff. The sons and parents of Lisa Arndt have lost their
mother and daughter because of the negligence of Defendant. Compensatory

damages are appropriate in this case.

Relief Requested

L, For all the compensatory damages allowed under Montana law

for legal claim for Wrongful Death and Survivorship in excess of

$75,000.00.
2. For costs of suit.
3. For such other relief as the Court deems proper.

4. Plaintiff demands trial by jury.

f
DATED this 7 day of January, 2021.

/s/ Torger Oaas
TORGER OAAS

Counsel for Plaintiff
